DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frontera et al. (US 2008/0137812; hereinafter Frontera) in view of Heinke et al. (US 2010/0201240; hereinafter Heinke).

Regarding claim 1, Frontera discloses an x-ray source (par. 1) comprising: an anode (58) assembly comprising at least one surface (122) configured to rotate (via 66) about an axis (68), the at least one surface in a first region (of 58); an electron-beam source (62) configured to emit at least one electron beam (pars. 3 and 39) configured to bombard the at least one surface (122) of the anode (58) assembly, the electron-beam source (62) comprising: a housing (of 62) and a cathode assembly (par. 39). 
However, Frontera fails to disclose the electron beam source comprising: a housing at least partially bounding a second region, the housing comprising an aperture; an electron source configured to generate the at least one electron beam within the second region; and a window configured to 
Heinke (fig. 1) teaches the electron beam source (with 6) comprising: a housing (3) at least partially bounding a second region (for 7), the housing comprising an aperture (5); an electron source (6) configured to generate the at least one electron beam (7) within the second region; and a window (9) configured to hermetically seal (for vacuum chamber 2) the aperture (5), to maintain a pressure differential (par. 9) between the first region (in 3) and the second region (24), and to allow the at least one electron beam (7) to propagate from the second region (in 2) to the first region (24). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Frontera with the teaching of Heinke, since these aperture types were art-recognized equivalents at the time the invention was made (Heinke: figs. 1 and 4), which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for reducing dangers from thermal overloading (Heinke: par. 5).

Regarding claim 3, Heinke teaches wherein the window comprises at least one material in the group consisting of: diamond, silicon, silicon nitride, boron nitride, boron carbide, beryllium, titanium, and a combination of two or more thereof (par. 19). 

Regarding claim 8, Frontera discloses wherein the anode assembly comprises: a shaft (66) configured to rotate about the axis (68); and an anode (58) mechanically coupled to the shaft, the anode comprising the at least one surface (122). 

Regarding claim 9, Frontera discloses wherein the anode assembly further comprises: at least one motor (with 64 and 80) mechanically coupled to the shaft and configured to rotate the shaft (pars. 31-32); and a plurality of bearing assemblies (60: with front bearing and rear bearing) configured to support the shaft. 

Regarding claim 10, Frontera discloses wherein the at least one motor comprises at least one rotor (64) mechanically coupled to the shaft (66) and at least one stator (80) in magnetic communication with the at least one rotor. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Frontera and Heinke as applied to claim 1 above, and further in view of Harding (US 6185277).
Frontera as modified above suggests claim 1. 
However, Frontera fails to disclose wherein the window has a thickness in a range of 0.1 micron to 10 microns and a width in a range of 10 microns to 2000 microns. 
Harding teaches wherein the window has a thickness in a range of 0.1 micron to 10 microns (col. 3:54) and a width in a range of 10 microns to 2000 microns (col 4:3; 0.8 mm). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Harding, since one would have been motivated to make such a modification for making the window as transparent as possible with the desired size (Harding: col. 3:44-45).  Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Frontera and Heinke as applied to claim 1 above, and further in view of Maltz (US 2019/0148102).

Regarding claim 4, Frontera as modified above suggests claim 1. 
However, Frontera fails to disclose wherein the first region is at a pressure in a range of 0.8 atmosphere to 1 atmosphere and the second region is at a pressure less than atmospheric pressure. 
Maltz wherein the first region is at a pressure in a range of 0.8 atmosphere to 1 atmosphere (pars.  14, 19-21, 90, 103, 109-110, 112, and 152) and the second region is at a pressure less than atmospheric pressure (vacuum envelope 330). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Maltz, since one would have been motivated to make such a modification for efficient protection and cooling with convenient manufacturing (Maltz: par. 2). 

Regarding claim 5, Maltz teaches wherein the first region comprises air, nitrogen, and/or helium (pars.  14, 19-21, 90, 103, 109-110, 112, and 152). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frontera and Heinke as applied to claim 1 above, and further in view of Iida et al. (US 2015/0092923; hereinafter Iida).
Frontera as modified above suggests claim 1. Heinke further teaches wherein the window (9) is spaced from the at least one surface (of 13) by a distance. 
However, Frontera fails to disclose a distance in a range of 1 millimeter to 5 millimeters. 
Iida teaches a distance in a range of 1 millimeter to 5 millimeters (par. 152). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Iida, since such a modification would have involved a mere change in the size of components. A change in size is generally recognized as being within the level of ordinary skill in the art. Furthermore, where the general conditions of a claim are in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for better control of the beam.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frontera and Heinke as applied to claim 1 above, and further in view of Braun (US 3894239).
Frontera as modified above suggests claim 1. Frontera further discloses an enclosure (with 50, 52) at least partially bounding the first region (with 58), the enclosure comprising a portion (54) that allows passage of at least some of the x-rays emitted from the at least one surface (122) in response to being bombarded by the at least one electron beam (from 62). 
However, Frontera fails to disclose the enclosure substantially opaque to x-rays, and a portion that is substantially transparent.  
Braun teaches the enclosure substantially opaque to x-rays, and a portion that is substantially transparent (col. 6:52-54).  
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Braun, since one would have been motivated to make such a modification for safety.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Frontera and Heinke as applied to claim 9 above, and further in view of Bristol (US 5978448).
Frontera as modified above suggests claim 9. 
However, Frontera fails to disclose wherein the plurality of bearing assemblies comprises a first bearing assembly coupled to a first portion of the shaft and a second bearing assembly coupled to a second portion of the shaft, the anode mechanically coupled to a third portion of the shaft between the first portion and the second portion. 
Bristol (fig. 7) teaches wherein the plurality of bearing assemblies comprises a first bearing assembly (48 on the left) coupled to a first portion of the shaft (14) and a second bearing assembly (48 on the right) coupled to a second portion of the shaft (14), the anode (16) mechanically coupled to a third portion of the shaft (14) between the first portion and the second portion. 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Bristol, since one would have been motivated to make such a modification for minimizing axial motion (Bristol: col. 5:25-31).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frontera and Heinke as applied to claim 8 above, and further in view of Weil et al. (US 5416820; hereinafter Weil).

Regarding claim 12, Frontera as modified above suggests claim 8. Frontera further discloses a cooling subsystem (57) in thermal communication with the anode (58), the cooling subsystem configured to remove heat from the at least one surface (122). 
However, Frontera fails to disclose removing heat from the at least one surface at a rate in a range of 100 watts to 5 kilowatts. 
Weil teaches removing heat from the at least one surface at a rate in a range of 100 watts to 5 kilowatts (col. 3:56-62). 
It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Weil, since where the general conditions of a claim are in the prior art, discovering the optimum or working ranges involves only routine skill in the art. One would have been motivated to make such a modification for reducing damage from heat.  

Regarding claim 13, Frontera discloses wherein the cooling subsystem comprises a nozzle configured to spray coolant onto the at least one surface and/or channels (via channels from 114 to 108) extending within the anode and configured to allow coolant to flow through the channels in thermal communication with the anode (fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884